Citation Nr: 1140780	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-24 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1960 to September 1964 and from January 1991 to March 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for bilateral hearing loss rated 0 percent.  In February 2009 a hearing was held before a Decision Review Officer at the RO.  In January 2010, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the Veteran's claims file.  In April 2010 and in May 2011, the case was remanded for further development.  


FINDING OF FACT

At no time during the appeal period is the Veteran's hearing acuity shown to have been worse than Level II in either ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 
As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The July 2007 statement of the case (SOC) as well as letters in March 2006 and June 2008 provided notice on the "downstream" issues of entitlement to an increased rating/earlier effective date, and subsequent supplemental SOCs in September 2009, March 2011 and September 2011 readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.

The Veteran's pertinent service and postservice treatment records have been secured.  The RO arranged for VA audiological evaluations in December 2005, July 2009, and May 2010 (with addendum interpreting ASSR (Auditory Steady-State Response) in July 2011).  The May 2010 audiological examination combined with the July 2011 addendum are substantially compliant with the Board's April 2010 and May 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The examiners obtained a reported history from the Veteran and conducted a thorough examination, which included certified audiometry necessary for a proper determination in the matter; thus, the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Board observes that while the December 2005, July 2009, and May 2010 examination reports and July 2011 addendum do not include the examiners' comments regarding the effect of the Veteran's bilateral hearing loss on his work and daily functioning, he has described (including on a July 2009 Audiologic History in connection with the July 2009 examination) the impact his bilateral hearing loss has on his daily activities (i.e., difficulty hearing/distinguishing what was said).  As a layperson, he is competent to provide this information.  The Board finds no reason to question this report, accepts it at face value, and finds that the information adequately substitutes for what the examiner would have to offer in comments regarding the impact of the hearing loss on daily and occupational functioning.  Notably, the Veteran has not alleged any prejudice from an examination deficiency.  He has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85. 

Rating specialists use either Table VI or VIa of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIa is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more.  38 C.F.R. § 4.86(a); another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b). 

On authorized audiological evaluation in December 2005, the examiner noted that the Veteran was unable to hear in the presence of background noise.  On examination, the examiner found essentially normal hearing bilaterally up to 2000 Hertz, sloping to a moderately severe sensorineural hearing loss in both ears at the high frequencies.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
55
60
LEFT
15
20
10
55
60

Speech audiometry revealed speech recognition ability of 84 % in the right ear and of 96% in the left ear.  The examiner concluded that the Veteran had a moderately severe high frequency sensorineural hearing loss (SNHL) bilaterally and constant bilateral tinnitus.  

During his February 2009 hearing before a Decision Review Officer, the Veteran testified that his hearing loss had worsened.  

An April 2009 statement from a private audiologist notes that complete audiometric evaluation was performed and showed 5 and 10 decibel speech reception thresholds in the right and left ears respectively with 88% speech discrimination in both ears.  The examiner noted that a severe bilateral high frequency drop explained the Veteran's difficulty in understanding in situations with background noise.  The audiometric evaluation report accompanied this statement; however, the audiometry results were provided in the form of a graphic-type audiogram.  As the private audiological examination results are conveyed on a straightforward graph, the Board finds that it is able to interpret the findings.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (wherein the Court stated that it does not have the power to interpret the results of a graphic-type audiogram, and further indicating the Board is empowered to make such factual findings in the first instance).  While it is not clear the private audiometry was conducted in accordance with the regulatory guidelines of 38 C.F.R. § 4.85(a) (e.g., that speech recognition was tested in a controlled environment, and employed the Maryland CNC Test), for the limited purpose of this appeal, the Board interprets the April 2009 private audiometry puretone thresholds, in decibels, as:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
55
65
LEFT
15
15
20
60
60

The comments included that there was a bilateral moderately severe high frequency SNHL.  

In a May 2009 statement, the Veteran reported that his hearing loss and tinnitus had worsened and interfered with his ability to communicate and sleep.  

On authorized audiological evaluation in July 2009, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
20
60
60
LEFT
15
20
15
65
65

Speech audiometry revealed speech recognition ability of 84% in each ear.  The examiner commented that the Veteran has a mild sensorineural type hearing loss at his right ear and a moderate sensorineural type hearing loss at his left ear.  

A July 2009 Audiologic History completed by the Veteran notes that he is a retired mechanic.  He reported difficulty determining where a sound comes from, being bothered by loud noises and sounds, and having difficulty understanding what people say.  Specifically, he reported difficulty hearing family, on the phone, the radio or television, religious services and at social gatherings.  He reported a history of dizziness and balance problems.  

At the January 2010 hearing before the undersigned, the Veteran reported that his hearing had gotten worse since he was last examined.  

On authorized audiological evaluation in May 2010, the Veteran reported that his hearing loss had become more severe since he was tested in 2009.  He had binaural hearing aids; however, neither was operational when he was tested.  Audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
70
70
LEFT
55
35
45
75
75
Speech audiometry revealed speech recognition ability of 92 percent for each ear.  The examiner stated that the puretone thresholds should not be used for rating purposes because the hearing test results were considered only fairly reliable.  The examiner noted that the hearing test results indicated there was a moderately severe SNHL in both ears and an ASSR test was scheduled to determine what his organic hearing thresholds were for rating purposes.  

A July 2011 addendum to the May 2010 audiological evaluation notes that ASSR hearing threshold testing results reflected a bilateral hearing loss.  There were responses at 45 decibels at 500 Hertz, and at 40 decibels at 1000 Hertz for the right ear.  The hearing thresholds were above 70 decibels for 2000, 3000, and 4000 Hertz and his behavioral thresholds would have to be used for those frequencies.  For the left ear, responses were shown at 25 decibels at 500 Hertz and 60 decibels at 1000 and 4000 Hertz.  His behavioral responses would have to be used for 2000 and 3000 Hertz.  Considering the Veteran's behavioral responses and ASSR responses together, the examiner certified the following puretone thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
70
70
LEFT
25
35
45
75
60

Applying the results of the December 2005 VA audiological evaluation to Table VI produces a finding that the Veteran had Level II hearing acuity in the right ear and Level I hearing acuity in the left ear (which under Table VII warrants a 0 percent rating). 

Applying the results of the April 2009 private audiological evaluation to Table VI produces a finding that the Veteran had Level II hearing acuity in each ear (which under Table VII also warrants a 0 percent rating).

Applying the results of the July 2009 VA audiological evaluation to Table VI produces a finding that the Veteran had Level II hearing acuity in each ear (again warranting a 0 percent rating). 
Applying the results of the July 2011 addendum (which combined the May 2010 VA audiological evaluation with the ASSR hearing threshold test results) to Table VI produces a finding that the Veteran had Level II hearing acuity in the right ear and Level I hearing acuity in the left ear (again warranting a 0 percent rating).  [Notably, the examiner indicated the May 2010 puretone thresholds were not adequate for rating purposes because the test results were considered only "fairly" reliable.]

As an exceptional pattern of hearing is not shown (and there is no indication of language difficulty or inconsistent speech discrimination scores), rating under the alternate criteria of Table VIa would be inappropriate.  His prescription for (and use of) hearing aids is evidence that he has impaired hearing; however, such alone does not establish that the hearing loss disability has risen to a compensable level (or provide a basis for an increased rating). 

Under Table VII, the numeric designations of (at worst) Level II in each ear warrant a 0 percent rating under Code 6100.  38 C.F.R. § 4.85.  Inasmuch as there is no evidence that the Veteran's hearing loss disability met the schedular requirements for a compensable rating at any time during the appeal period, a "staged" increased rating is not warranted. 

The Board finds that referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is not warranted.  The functional loss noted and self-reported by the Veteran, i.e., difficulty determining where sounds are coming from, being bothered by loud noises and sounds, and difficulty hearing others, is fully contemplated by the schedular criteria.  See 38 C.F.R. § 4.1; consequently, those criteria are not inadequate.  See Thun v. Peake, 23 Vet. App. 111 (2008).  

Finally, as the Veteran is retired and has not alleged unemployability due to his hearing loss, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


